ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 84 and 87-89 are pending.

The amendments and arguments presented in the after-final papers filed 5/13/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/15/2022 listed below have been reconsidered as indicated.
a)	The objections to the specification are withdrawn in view of the substitute specification.

b)	The rejections of claims 84 and 87-89 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 84 and 87-89 under the judicially approved “improper Markush grouping” doctrine are withdrawn in view of the amendments to the claims.

d)	The rejections of: claim(s) 84 and 87-89 under 35 U.S.C. 102(a)(1) as being anticipated by Zaina (Circulation: Cardiovascular Genetics. 2014. 7(5):692-700 and Supplemental Material); and claim(s) 84 and 87-88 under 35 U.S.C. 102(a)(1) as being anticipated by Samani (The New England Journal of Medicine. 2007. 357(5):443-453 and Supplementary Appendix), are withdrawn in view of the amendments to the claims.

Claim Interpretation
Claim 84 is drawn to methods of “determining the presence of a biomarker associated with coronary heart disease (CHD) in a patient sample”. The term “CHD” is interpreted as being an abbreviation for “coronary heart disease”. The method is interpreted as being for determining the presence of both of the recited biomarkers of steps (b) and (c).
The claim is interpreted as requiring the following identified steps: step (a); step (b); step (c); and step (d).
In step (c), the step is performed to “obtain methylation data regarding whether the specific CpG residue is unmethylated”. The phrase “the specific CpG residue” is interpreted as encompassing the CpG residues within cg12586707, which is a locus identified in view of the claimed terminology, which is well established in the field.
In step (d) both the genotype and the methylation data are inputted into at least one “algorithm” that accounts for the contribution of at least one SNP main effect and at least one CpG main effect. The term “algorithm” is interpreted in view of the instant specification as being limited to algorithms that cannot be carried out purely in the human mind and thus, the inputting step is outside the scope of a purely mental/abstract step. Example “algorithms” include: Random Forest™; algorithms capable of accounting for linear and non-linear effects; machine learning algorithms; deep learning neural network algorithms; linear regression; both linear and non-linear effects capturing algorithms; gradient boosting; extreme learning machines; support vector machines, Hidden Markov model; and RF algorithm. See p. 8, lines 15-21; p. 9, lines 1-2; p. 9, lines 15-18; p. 44, lines 10-34; and p. 82, lines 20-30, of the instant specification.
The term “main effect” is broadly interpreted as a correlation, relationship or association between the SNP genotype, the CpG residue methylation status and CHD.
The claim also sets forth an optional element the algorithm accounts for, i.e. at least one interaction effect.  Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

	Claim 87 further describes the optional “at least one interaction effect”. Claim scope is not limited by claim language that makes optional but does not require steps to be performed.

Claim 88 states “the at least one interaction effect”, which is optional, comprises a gene-environment interaction effect (SNPxCpG) effect between CpG site cg12586707 and rs11597065.

Claim 89 states “at least one interaction effect”, which is optional, comprises at least one environment-environment interaction (CpGxCpG) effect with CpG site cg12586707.

Conclusion
Claims 84 and 87-89 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634